DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses means coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “means for attaching the tray to the ladder in the use position” in claim 18 and “means for attaching the tray to the ladder in the stored position” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the means for attaching the tray to the ladder in the use position”. And slots 260 on tray 200 and studs 180 on the ladder being equivalent to the “means for attaching the tray to the ladder in the stored position”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 5, 14 and 19 are objected to because of the following informalities:  
Claim 2 appears to be missing an article such as “the” before the first recitation of the word “tray”. Claims 10 and 11 appears to have the same issue.
Claim 5 appears to be missing an article such as “the” before the second recitation of the word “cross brace”. 
Claim 14 is missing a period at the end of the claim. 
Claim 19 recites “when the ladder in the closed position”; it appears that the word “is” is missing after “ladder” i.e. “when the ladder is in the closed position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the closed orientation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a combined rail boundary”; it appears that this limitation is the same as “combined rail depth dimension” established in claim 8 from which claim 9 depends. If they are different applicant is requested to clarify, and if they are the same examiner recommends using consistent nomenclature throughout the claims and referring beck to the same limitation with article “the” to keep the record clear and antecedent basis in order.
Claim 9 recites the limitation “the ladder buck tray stud”; this appears to be a typographical error where applicant meant to recite “the tray storage stud”. 
Claim 12 recites the limitation "the closed orientation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a ladder” in line 4-5 is it the same ladder established in line 1 of the claim?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 depends from claim 15 via claim 16, claim 17 recites the same limitations of claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Najey, US (2014/0326538). (also see claim 18 further rejection below under 35 U.S.C. 103 over Harcz, in view of Astor).
In regards to claim 18 Najey discloses:
A tray (20; fig. 3) removably attachable to a ladder (as shown in fig. 1) wherein the tray has a use position (fig. 1) and a stored position (fig. 2) comprising: 
means for attaching the tray to the ladder (62; fig. 6) in the use position; and means for attaching the tray to the ladder (70 and 80) in the stored position (fig. 2).

    PNG
    media_image1.png
    445
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    435
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    315
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harcz, US (9714542) in view of Astor, US (7886872).
In regards to claim 1 Harcz discloses:
A ladder tray system (figs. 1-6) comprising: a ladder (16) comprising: front rails (front rail of ladder 16; fig. 6); rear rails (rear rail of ladder 16; fig. 6); steps (14; fig. 6); a top cap (12) comprising a prong slot (42, 46; fig. 4); a tray (10) comprising: a prong (96; figs. 1 & 2); and a stud slot (82; figs. 1 & 3); wherein the tray is removably attachable to the top cap by insertion of the prong (96) into the prong slot (42, 46; fig. 4).

    PNG
    media_image4.png
    737
    730
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    326
    515
    media_image5.png
    Greyscale

In regards to claim 1 Harcz does not disclose a tray storage stud.
However, Astor teaches a tray storage stud (7a, 7b; fig. 3).

    PNG
    media_image6.png
    447
    489
    media_image6.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have bene obvious to a person of ordinary skill in the art to utilize the tray storage studs taught by Astor onto the ladder of Harcz for their predictable function of providing a hanger for storage and transportation of the tray 10 where the tray storage studs are inserted into the stud slot 82 of the tray 10 hence storing the tray onto the ladder. The teaching of the tray storage studs onto the ladder of Harcz consequently teaches wherein the tray (10; Harcz) is removably attachable to the tray storage stud (7a, 7b; fig. 3; Astor) by insertion of the tray storage stud into the stud slot.
In regards to claim 2 Astor teaches tray storage stud is connected to a rear rail (figs 3 Astor; seen as either via connecting components or depending on which rails are viewed as front or rear) 

In regards to claim 4 Astor teaches the tray storage stud is connected to a step (figures 2-4; via connecting components).
In regards to claim 5 Astor teaches the ladder further comprises a cross brace (8) and the tray storage stud is connected to cross brace (fig. 4).
In regards to claim 6 Harcz discloses the top cap comprises a back wall (rear wall of slot 46; fig. 5) and the tray comprises a back wall (exterior wall of studs 96; fig. 1) and wherein the top cap back wall and tray back wall abut when the tray is attached to the top cap (figs. 5 & 6). 
In regards to claim 7 Harcz discloses the top cap back wall and tray back wall are parallel when the tray is attached to the top cap (figs. 5 & 6).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harcz and Astor as applied to claim 1 above, and further in view of Woodward, US (2017/0328131). 
In regards to claim 8 Harcz and Astor teaches the ladder comprises: a rail interior width dimension (interior width dimension of ladder 16 of Harcz); a combined rail depth dimension when the ladder is in the closed orientation (the closed position of the ladder of Astor Col 1; LL 51-53); wherein the tray comprises: a width dimension (see annotated drawings below); a depth dimension (thickness of tray 10).  In addition, to the teaching of the tray storage stud, it would have been obvious to a person of ordinary skill in the art to utilize the folding ladder of Astor in place of the seemingly non-folding ladder of 

    PNG
    media_image7.png
    607
    668
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    120
    602
    media_image8.png
    Greyscale

In regards to claim 8 Harcz and Astor do not explicitly teach the tray width dimension is less than the ladder rail interior width dimension.
However, Woodward teaches tray width dimension (width of tray 4 equivalent to tray 10 of Harcz) is less than the ladder rail interior width dimension (fig. 1; Woodward).

Therefore, at the time of the effective filing date of the current invention, it would have bene obvious to a person of ordinary skill in the art to have the tray width 
In regards to claim 9 Harcz as modified by Aster and Woodward teaches the tray rests entirely within a combined rail boundary (Woodward; fig. 4A) when the ladder buck tray stud [tray storage stud] (7a, 7b; fig. 3; Astor) is attached to the tray stud slot (82; figs. 1 & 3; Harcz).
In regards to claim 10 Woodward teaches tray depth dimension is less than the combined rail depth dimension (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).
In regards to claim 11 Woodward teaches tray depth dimension (tray thickness) is less than 1.5 times the combined rail depth dimension (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harcz, US (9714542) in view of Astor, US (7886872) further in view of Woodward, US (2017/0328131). 
In regards to claim 12 Harcz discloses:
A tray (10; fig. 6) for use in combination with a ladder (16), the tray comprising: a width dimension (see annotated drawings); and a depth dimension (tray thickness); wherein the tray has a use position (shown in fig. 6) and is removably attachable to a ladder (fig. 5), the ladder comprising: front rails (front rail of ladder 16; fig. 6); rear rails 

    PNG
    media_image7.png
    607
    668
    media_image7.png
    Greyscale

In regards to claim 12 Harcz does not disclose the tray has a stored position and wherein the tray is removeably attachable to the ladder in the stored position.
However, Astor teaches hangers (7a, 7b; fig. 3). At the time of the effective filing date of the current invention, one of ordinary skill in the art would utilize the hangers taught by Astor onto the ladder of Harcz for their predictable function of providing a hanger for storage and transportation of the tray. Consequently, hanging the tray 10 of Harcz onto the hangers of Astor would provide for a stored position of the tray and the tray being removeably attachable to the ladder in the stored position (attaching and detaching from the hangers).

However, Woodward teaches the width dimension of the tray is less than the rail interior width dimension (fig. 1; Woodward), and the depth dimension is less than 1.5 times the combined rail depth dimension when the ladder is in the closed orientation (as depicted in fig. 4A where the tray is concealed within the combined rail depth dimension in the closed position shown in fig. 4A).
Therefore, at the time of the effective filing date of the current invention, it would have bene obvious to a person of ordinary skill in the art to have the tray width dimension of Harcz is less than the ladder rail interior width dimension as taught by Woodward in order to conceal the tray within the ladder dimensions when the tray is in its storage position to prevent accidental catching onto nearby objects, worker’s skin, cloth, etc. 
In regards to claim 13 Harcz discloses the top cap comprises prong slots (42, 46; fig. 4) and the tray comprises prongs (96) and each top cap prong slot is sized to fit a respective tray prong (figs. 5 & 6).
In regards to claim 14 Harcz as modified by Astor teaches the ladder comprises a tray stud (7a, 7b; fig. 3; Astor) and the tray comprises a stud slot (82; figs. 1 & 3) and the tray stud slot is removably attachable to the ladder tray stud.
In regards to claim 15 Harcz as modified by Aster and Woodward teaches the tray rests entirely within a combined rail boundary (Woodward; fig. 4A) when the ladder 
In regards to claim 16 Harcz discloses the top cap comprises a back wall (rear wall of slot 46; fig. 5) and the tray comprises a back wall (exterior wall of studs 96; fig. 1) and wherein the top cap back wall and tray back wall abut when the tray is attached to the top cap (figs. 5 & 6). 
In regards to claim 17 Harcz as modified by Aster and Woodward teaches the tray rests entirely within a combined rail boundary (Woodward; fig. 4A) when the ladder buck tray stud [tray storage stud] (7a, 7b; fig. 3; Astor) is attached to the tray stud slot (82; figs. 1 & 3; Harcz).
Claim 18 is further rejected under 35 U.S.C. 103 as being unpatentable over Harcz, US (9714542) in view of Astor, US (7886872).
In regards to claim 18 Harcz discloses:
A tray (10) removably attachable to a ladder (16) wherein the tray has a use position (shown in fig. 6) comprising: means for attaching the tray to the ladder (pair of retainers 86 including prongs 96 on the tray 10 and pair of mounts 40 including slots 42/46 on cap 12) in the use position.
In regards to claim 18 Harcz does not disclose the tray has a stored position and means for attaching the tray to the ladder in the stored position.
However, Astor teaches means for attaching the tray to the ladder (7a, 7b; fig. 3). At the time of the effective filing date of the current invention, one of ordinary skill in the art would utilize the means for attaching the tray to the ladder (hangers) taught by Astor onto the ladder of Harcz for their predictable function of providing a hanger for storage .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harcz and Astor as applied to claim 1 above, and further in view of Woodward, US (2017/0328131). 
In regards to claim 19 Astor teaches the ladder has an open position and a closed position (Astor Col 1; LL 51-53) and comprises a combined rail boundary when the ladder in the closed position (combined thicknesses of the rails in the closed position).

    PNG
    media_image8.png
    120
    602
    media_image8.png
    Greyscale

In regards to claim 19 Harcz and Astor do not explicitly teach the tray rests completely within the combined rail boundary when the tray is in the stored position.
However, Woodward teaches the tray rests completely within the combined rail boundary when the tray is in the stored position.
Therefore, at the time of the effective filing date of the current invention, it would have bene obvious to a person of ordinary skill in the art to have the tray width dimension of Harcz is less than the ladder rail interior width dimension as taught by Woodward in order to conceal the tray within the ladder dimensions when the tray is in 
In regards to claim 20 Harcz discloses the tray further comprising a back wall (exterior wall of studs 96; fig. 1) and the ladder further comprising a top cap back wall (rear wall of slot 46; fig. 5) wherein the tray back wall and top cap back wall are abutting when the tray is in the use position (figs. 5 & 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634